     Case 2:19-cv-10766-GGG-MBN Document 88 Filed 03/26/20 Page 1 of 26




                             UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA

SHANNON REEVES                                         CIVIL ACTION NO. 19-10766


VERSUS                                                 SECTION “T”
                                                       JUDGE GUIDRY


                                                       MAGISTRATE DIVISION 5
                                                       MAGISTRATE JUDGE NORTH
CITY OF NEW ORLEANS;
RHETT CHARLES; JENERIO SANDERS;
PAUL NOEL;
RANNIE MUSHATT;
WALTER POWERS;
ARLINDA WESTBROOK;
RAYMOND BURKART, SR.;
AND
MICHAEL HARRISON

      PLAINTIFF, SHANNON REEVES’, INITIAL DISCOVERY DISCLOSURES

       Plaintiff, Shannon Reeves, files her initial discovery disclosures, pursuant to Rule 26 of

the Federal Rules of Civil Procedure, and Rule Local Rule 26.1; plaintiff submits as follows:

                                                 I.

   Names, Addresses, Telephone Number of Individuals with Discoverable Information

       1. Shannon Reeves
          c/o
          Wendy Manard (#29622)
          Ellyn J. Clevenger (#32395)
          Energy Centre: 1100 Poydras Street
          Suite 2610
          New Orleans, Louisiana 70163
          Telephone: (504) 585-7777
          Facsimile: (504) 556-2977


           [Plaintiff has information surrounding the underlying facts and damages which form

           the basis of the claims asserted herein.]
Case 2:19-cv-10766-GGG-MBN Document 88 Filed 03/26/20 Page 2 of 26




 2. Rhett Charles

 3. Jenerio Sanders

 4. Rannie Mushatt

 5. Walter Powers

 6. Arlinda Westbrook

 7. Raymond Burkart, Sr.

 8. Michael Harrison

    [Persons/witnesses/defendants listed above can be contacted through their counsel.]

    [Persons listed as witnesss 2-8 are defendants in the above cause and have

    information regarding the underlying facts, as set out in the pleadings; each can

    address actions taken and/or not taken with regard to their interaction with Plaintiff;

    each can address policies and procedures of the department; their training as law

    enforcement officers; and the civil right laws protecting persons from discrimination,

    sex, disabilities and retaliation in these contexts.]

 9. Stephanie Landry

    [Landry can be contacted through the City’s counsel, to-wit: Kim M. Boyle, Brandon

    E. Davis, Rebecca Sha, PHELPS DUNBAR, LLP, 365 Canal Street, Suite 2000, New

    Orleans, Louisiana 70130-6534; 504.566.1311.]

    [Witness can testify regarding her interactions with Plaintiff, including Rule IX

    hearings related to Plaintiff’s employment, the nature and purpose of those

    proceedings, accommodations requested by Plaintiff and action(s) taken in response

    to such request(s); what action witness took in response to Plaintiff’s request to

    accommodation for her migraine headaches, and/or what action witness took in




                                           -2-
Case 2:19-cv-10766-GGG-MBN Document 88 Filed 03/26/20 Page 3 of 26




    response to Plaintiff’s presentation of documentation from her neurologist regarding

    requested accommodation Plaintiff’s migraine headaches; witness has information as

    to the underlying facts set out in the pleadings; witness can address policies and

    procedures of the department; her training as a law enforcement officer; and the civil

    right laws protecting persons from discrimination based on sex and/or disability, and

    retaliation in these contexts.]

 10. Darryl J. Albert

    [Albert can be contacted through the City’s counsel, to-wit: Kim M. Boyle, Brandon

    E. Davis, Rebecca Sha, PHELPS DUNBAR, LLP, 365 Canal Street, Suite 2000, New

    Orleans, Louisiana 70130-6534; 504.566.1311.]

    [Witness can provide testimony with regard to Plaintiff’s complaint of sexual

    harassment directed against Albert when he was Plaintiff’s supervisor; witness has

    information with regard to decommissioning Plaintiff instead of addressing the

    requirement, under the law, to provide accommodation; this witness also has

    information concerning the release of Plaintiff’s medical history/ disclosure of

    Plaintiff’s HIPAA-protected medical information; can testify with regard to the

    policy, custom and practice of the Department at the time, including the Department’s

    refusal to accept charges/investigate the complaint against him.]

 11. Arlinda Westbrook [repeat]

    [Defendant Westbrook can be contacted through the City’s counsel, to-wit: Kim M.

    Boyle, Brandon E. Davis, Rebecca Sha, PHELPS DUNBAR, LLP, 365 Canal Street,

    Suite 2000, New Orleans, Louisiana 70130-6534; 504.566.1311.]




                                         -3-
Case 2:19-cv-10766-GGG-MBN Document 88 Filed 03/26/20 Page 4 of 26




    [Additional reference to defendant/witness: Defendant can provide testimony with

    regard to the Department’s sexual harassment policies – including the policies and

    procedures in place prior to and after the Consent Decree entered between the United

    States and the City of New Orleans. Witness can provide testimony as to disciplinary

    policies and procedures, both generally and specifically with respect to how said

    policies and procedures interact with policies governing sexual harassment and

    retaliation. Witness can provide testimony as to disciplinary policies and procedures

    in place prior to and after the Consent Decree entered between the United States and

    the City of New Orleans. Witness can also provide testimony surrounding the

    contents of the July 30, 2014 letter from the Office of Independent Police Monitor,

    directed to her (Westbrook) in her capacity as Deputy Superintendent for the New

    Orleans Police Department; witness can provide historical context and meaning to the

    letter, in particular the following: “From 2011 to 2013, the OIPM received 26

    contacts from NOPD officers or employees involving an element of retaliation or fear

    of retaliation. The most common forms of internal retaliation alleged by NOPD

    employees were retaliatory complaints filed against them, intimidation of

    complainants or potential witnesses and reassignment or threat of reassignment.” The

    witness can provide information about the underlying documents, and/or what action

    the Department took to address the complaints, once this information was brought to

    the Department’s attention. This witness can provide information about the policies

    which were initially drafted to address these concerns, and her retaliation and

    interaction with Plaintiff. Witness can provide information as to the seven-hundred

    and nineteen (719) “neglect of duty” allegations made in 2016. Witness can provide




                                         -4-
Case 2:19-cv-10766-GGG-MBN Document 88 Filed 03/26/20 Page 5 of 26




    information as to the requirement that the Public Integrity Board include in an annual

    report “a summary of each misconduct complaint, including a description of the

    allegation, the final approved disposition, and any discipline imposed;” and

    specifically can identify identification of the requisite information as to Plaintiff’s

    complaints, in the PIB’s 2016 and/or 2017 annual reports. Witness can provide

    information with respect to compliance with the Consent Decree between the

    Department of Justice and the City, including the requirement that officers with

    complaints of certain policy violations not be promoted or maintained in certain

    supervisory positions; and what actions her office took to ensure that this requirement

    was complied with, including manner and methods of record-keeping with respect to

    complaints, investigation and discipline. Witness can provide information with

    respect to what actions her office took in response to the Consent Decree’s

    requirements as to changes in policy.]

 12. Christopher Johnson

    [Witness can be contacted through the City’s counsel, to-wit: Kim M. Boyle, Brandon

    E. Davis, Rebecca Sha, PHELPS DUNBAR, LLP, 365 Canal Street, Suite 2000, New

    Orleans, Louisiana 70130-6534; 504.566.1311.]

    [Witness was lead investigator in the internal probe and generated a report after his

    investigation. The report’s contents are important, particularly as to what each

    woman reported; when each first complained; and what actions were taken by the

    Department in response. Witness will also be asked about whether the demotion is a

    demotion in name only (salary, off-duty work, etc.). Witness will also be questioned

    with regard to the differences in the sexual harassment policies over time, how




                                          -5-
Case 2:19-cv-10766-GGG-MBN Document 88 Filed 03/26/20 Page 6 of 26




    records are kept, and whether he took this into consideration when characterizing the

    number of sexual harassment complaints previously filed against Defendant Charles.

    Witness can provide information surrounding his interview of “three male officers

    who told the internal investigator they had either witnessed Charles make potentially

    offensive or sexually suggestive comments to their female colleagues or had heard

    from female colleagues he had done so, according to the PIB report.” [quote derived

    from Nola.com story referenced below]; whether any action was taken against the

    male employees for the failure to report; and whether then-existing policy compelled

    the male employees to report known violations of workplace policies and violations

    of rights of another. Witness can provide information as to his interactions and

    communications with the Plaintiff in the context of investigation of her complaint;

    including the timeline and any action taken in the context of protecting the Plaintiff.]

 13. Susan Hutson, Independence Police Monitor, Office of Independent Police Monitor,

    525 St. Charles Avenue, New Orleans, Louisiana, 70130-3049, 504.681.3223.

    [Witness can testify with respect to how sexual harassment complaints were

    catalogued under the old policies, and the problems this created in tracking

    complaints. Witness can also testify as to confusion about reporting, discrimination

    and retaliation in the workplace, and protecting employees. Witness can provide

    information as to her office’s role, and the historical background and supporting data

    for her letter dated July 30, 2014. Witness can testify about discrimination, whether

    sex-based or otherwise, and why protection against retaliation is important. Witness

    can provide information about complaints to her office, including by the Plaintiff.]

 14. Ursula Price [Independence Police Monitor]




                                         -6-
Case 2:19-cv-10766-GGG-MBN Document 88 Filed 03/26/20 Page 7 of 26




    [Witness’ current address and contact information: NEW ORLEANS

    WORKERS' CENTER FOR RACIAL JUSTICE. 217 N. Prieur St. New Orleans, LA

    70112. Telephone: (504) 309-5165. Fax: (504) 309-5205.]

    [Witness can testify with respect to how complaints of sexual harassment were

    catalogued under the old policies; and the problems this created in tracking

    complaints. Witness can testify as to confusion about reporting

    discrimination/retaliation in the workplace, and confusion related to protecting

    employees. Witness can also provide predicate information with regard to the role of

    her office; historical background and supporting data to support her letter dated July

    30, 2014 with respect to retaliation (sex-based or otherwise); and why protection

    against retaliation is important. Witness can provide information about Plaintiff’s

    communications with the Independent Police Monitor’s Office in the context of

    complaining of illegal activity. Witness can testify about Plaintiff’s reporting of

    complaints against Charles, and her audio recording of Charles.]

 15. Michael Harrison, NOPD Superintendent

    [Witness can be contacted through the City’s counsel, to-wit: Kim M. Boyle, Brandon

    E. Davis, Rebecca Sha, PHELPS DUNBAR, LLP, 365 Canal Street, Suite 2000, New

    Orleans, Louisiana 70130-6534; 504.566.1311.]

    [Witness has knowledge as to approving/finalizing recommendation of Plaintiff’s

    termination and factors considered; witness can provide predicate information

    regarding policies and procedures of the Department; his background and role in the

    Department generally, and specifically in the context of policies and procedures.

    Witness can testify as to his ability to intervene in response to known violation(s) of




                                         -7-
Case 2:19-cv-10766-GGG-MBN Document 88 Filed 03/26/20 Page 8 of 26




    the law. Witness can provide information with respect to the four officers who were

    on limited duty for a longer period of time than was the Plaintiff.]

 16. Detective Nicole Alcala

 17. Officer Kimberly Clemons

    [Witnesses 16-17 can be contacted through the City’s counsel, to-wit: Kim M. Boyle,

    Brandon E. Davis, Rebecca Sha, PHELPS DUNBAR, LLP, 365 Canal Street, Suite

    2000, New Orleans, Louisiana 70130-6534; 504.566.1311.]

    [Witnesses Alcala and Clemons (witnesses 16 and 17) are two of the many persons,

    other than Plaintiff, who have complained with respect to Charles’ offensive and

    illegal workplace conduct; others subject to discovery. This information is in the

    City’s possession. Witnesses 16 and 17 testified at the Civil Service hearing for Rhett

    Charles. These individuals can testify regarding conditions of employment, and Rhett

    Charles actions (touching, comments, sex) with recruits. Their testimony is

    consistent with the Departments long-term previous knowledge of Charles’ behavior

    and reputation, prior to the Plaintiff’s complaint, and is relevant as to “quid pro quo.”

    Testimony is also relevant to policy, practice and custom in the Department at the

    time.]

 18. [Witness #3 at Civil Service Hearing; testimony redacted; name unknown at this

    time]

    [Witness 18 can be contacted through the City’s counsel, to-wit: Kim M. Boyle,

    Brandon E. Davis, Rebecca Sha, PHELPS DUNBAR, LLP, 365 Canal Street, Suite

    2000, New Orleans, Louisiana 70130-6534; 504.566.1311.]

    [The name of Witness 18 is unknown at this time; Witness 18 testified at the Civil




                                         -8-
Case 2:19-cv-10766-GGG-MBN Document 88 Filed 03/26/20 Page 9 of 26




    Service hearing for Rhett Charles, but the testimony of Witness 18 was redacted from

    the transcript of the proceedings provided to the Plaintiff. Witness 18 is another one

    of many persons, other than Plaintiff, who have complained with respect to Charles’

    offensive and illegal workplace conduct, subject to discovery. This information is in

    the City’s possession. This individual can testify about conditions of

    employment, and Rhett Charles actions (touching, comments, sex) with recruits. Her

    testimony is consistent with the Department’s long-term knowledge of Charles’

    behavior and reputation prior to their interaction and is relevant as to “quid pro quo.”

    Testimony is also relevant to policy, practice and custom in the Department at the

    time. This witness will be identified in discovery.]

 19. Shade Shepard

    [Witness 19 can be contacted through the City’s counsel, to-wit: Kim M. Boyle,

    Brandon E. Davis, Rebecca Sha, PHELPS DUNBAR, LLP, 365 Canal Street, Suite

    2000, New Orleans, Louisiana 70130-6534; 504.566.1311.]

     [Witness 19 can provide information about inappropriate conduct by Defendants

    Jenerio Sanders and/or by Darryl Albert; this witness’ testimony is relevant to and

    consistent with the practice, policy and procedures of the Department about untoward

    conduct based on sex.]

 20. Director of Human Resources or Person of Responsibility with the Department

    [Witness can be contacted through the City’s counsel, to-wit: Kim M. Boyle, Brandon

    E. Davis, Rebecca Sha, PHELPS DUNBAR, LLP, 365 Canal Street, Suite 2000, New

    Orleans, Louisiana 70130-6534; 504.566.1311.]




                                         -9-
Case 2:19-cv-10766-GGG-MBN Document 88 Filed 03/26/20 Page 10 of 26




     [Witness has relevant knowledge of policies and procedures, the interrelationship

     between the City of New Orleans and the New Orleans Police Department’s policies;

     sexual harassment policies and implementation; the City’s Human Resources

     Department’s role in decision making in the Police Department; sick leave, payroll,

     neglect of duty, and disciplinary policies and implementation thereof. This witness’

     name will have to be provided by the City of New Orleans.]

  21. Michelle Woodford

     [Witness can be contacted through the City’s counsel, to-wit: Kim M. Boyle, Brandon

     E. Davis, Rebecca Sha, PHELPS DUNBAR, LLP, 365 Canal Street, Suite 2000, New

     Orleans, Louisiana 70130-6534; 504.566.1311.]

     [Supervisor in APR prior to Rhett Charles’ taking over responsibility; witness can

     address Plaintiff’s work under her supervision, and the department and her work

     history in the department.]

  22. Troy Williams

  23. Sergeant Walter Powers

  24. Sergeant Christopher Johnson

  25. Keith Ambrose

  26. Kevin Pozzo

     [Witnesses 22-26 can be contacted through the City’s counsel, to-wit: Kim M. Boyle,

     Brandon E. Davis, Rebecca Sha, PHELPS DUNBAR, LLP, 365 Canal Street, Suite

     2000, New Orleans, Louisiana 70130-6534; 504.566.1311.]

     [Williams can testify with respect to Charles’ behavior and related issues. Powers

     can testify with regard to policies and procedures in the Department and his




                                        -10-
Case 2:19-cv-10766-GGG-MBN Document 88 Filed 03/26/20 Page 11 of 26




     communication with the Plaintiff as to taking the initial report; Powers can also

     testify with respect to Plaintiff’s affirming sexual harassment by Rhett Charles, and

     Powers’ communication with Rhett Charles. Johnson can testify with regard to

     policies and procedures in the Department and his interaction with Plaintiff regarding

     her complaint. Witnesses Ambrose and Kevin Pozzo can testify regarding their

     respective backgrounds; and facts related to Plaintiff’s telling them about harassment

     and their reactions/responses thereto.]

  27. Sergeant Kenny Quetant

     [Witness can be contacted through the City’s counsel, to-wit: Kim M. Boyle, Brandon

     E. Davis, Rebecca Sha, PHELPS DUNBAR, LLP, 365 Canal Street, Suite 2000, New

     Orleans, Louisiana 70130-6534; 504.566.1311.]

     [Sergeant Quetant can testify to asking Plaintiff to work as his administrative assistant

     and the response to same by his superiors; witness can also provide testimony that,

     after Plaintiff made her complaint of sexual harassment against Defendant Charles,

     this witness gave Plaintiff heads-up that everyone knew about her complaint,

     including Defendant Charles, and including the fact that Plaintiff had a recording, and

     that people were laughing and joking about it in the Department. This witness can

     also provide information regarding another female officer’s having confided in him

     that she’d had sex with Defendant Charles, and that Charles had given her a sexually

     transmitted disease (STD).]

  28. Michael Riles




                                         -11-
Case 2:19-cv-10766-GGG-MBN Document 88 Filed 03/26/20 Page 12 of 26




     [Witness can be contacted through the City’s counsel, to-wit: Kim M. Boyle, Brandon

     E. Davis, Rebecca Sha, PHELPS DUNBAR, LLP, 365 Canal Street, Suite 2000, New

     Orleans, Louisiana 70130-6534; 504.566.1311.]

     [Officer Riles can testify to asking Plaintiff to come back to Homicide in a limited-

     duty capacity and the reaction of superiors to this request; witness also can testify

     with regard to Plaintiff’s solve rate while in Homicide.]

  29. Glenn Markam

  30. Scott Seymour

  31. Chris Abbott

     [Witnesses 29-31 can be contacted through the City’s counsel, to-wit: Kim M. Boyle,

     Brandon E. Davis, Rebecca Sha, PHELPS DUNBAR, LLP, 365 Canal Street, Suite

     2000, New Orleans, Louisiana 70130-6534; 504.566.1311.]

     [Comparable employees who were out for the same or for a longer period of time,

     and/or who were provided accommodation such that they were able to work,

     including formation of entirely new position(s) within the department to

     accommodate their limitation(s); remaining officers who are comparable in an ADA

     context are the subject of discovery, and subsequent supplementation of these

     disclosures.]

  32. Sgt. Rudolph Thomas

     [Witness can be contacted through the City’s counsel, to-wit: Kim M. Boyle, Brandon

     E. Davis, Rebecca Sha, PHELPS DUNBAR, LLP, 365 Canal Street, Suite 2000, New

     Orleans, Louisiana 70130-6534; 504.566.1311.]




                                          -12-
Case 2:19-cv-10766-GGG-MBN Document 88 Filed 03/26/20 Page 13 of 26




     [This witness can provide predicate information/information concerning his history

     with the Department, information regarding Rhett Charles’ well-known reputation for

     offensive and illegal behavior in the department related to sex; department policy and

     custom and procedure regarding neglect of duty; how Charles’ behavior toward

     women was protected; how complaints are discouraged through threat of retaliation;

     how retaliation is meted out on those who complain; how Plaintiff’s reporting of

     illegal activity (including harassment) in the Department has subjected her to/made

     her the target of retaliation at all levels. This witness can also provide testimony as to

     Charles’ ongoing role in the Department, including his ongoing participation in

     prestigious extra-duty assignments. Witness’ testimony is relevant and consistent

     with practice, custom and policy of the Department.]

  33. Enjolie Harris

     [Witness can be contacted through the City’s counsel, to-wit: Kim M. Boyle, Brandon

     E. Davis, Rebecca Sha, PHELPS DUNBAR, LLP, 365 Canal Street, Suite 2000, New

     Orleans, Louisiana 70130-6534; 504.566.1311.]

     [Witness has information about/knowledge of Plaintiff’s medical records and

     information; witness can testify as to the violation of Plaintiff’s confidentiality and

     the alienation which took place against Plaintiff.]

  34. Caroline Dalton

  35. Angel Clemons

     [Witness can be contacted through the City’s counsel, to-wit: Kim M. Boyle, Brandon

     E. Davis, Rebecca Sha, PHELPS DUNBAR, LLP, 365 Canal Street, Suite 2000, New

     Orleans, Louisiana 70130-6534; 504.566.1311.]




                                          -13-
Case 2:19-cv-10766-GGG-MBN Document 88 Filed 03/26/20 Page 14 of 26




     [Witnesses 34, 35 have information about working with Plaintiff, and informing

     Plaintiff they had a problem with her “getting people in trouble;” these witnesses’

     testimony is relevant and consistent with retaliation for complaints of illegal

     conduct/activity in the Department.]

  36. Captain Ernest Demma

     [Witness can be contacted through the City’s counsel, to-wit: Kim M. Boyle, Brandon

     E. Davis, Rebecca Sha, PHELPS DUNBAR, LLP, 365 Canal Street, Suite 2000, New

     Orleans, Louisiana 70130-6534; 504.566.1311.]

     [Witness has information with regard to Plaintiff’s job transfers; rejection of requests,

     by individuals higher up the chain of command, for transferring Plaintiff, including

     rejections of requests for transfers to positions which might better have

     accommodated Plaintiff’s limitations. This witness can provide information with

     regard to predicate information; this witness can provide information with regard to

     the Department’s policies and procedures.]

     MEDICAL

  37. Rennie W. Culver, M.D., Ph.D.

     [Witness contact information: 30121 35th Street, Suite B, Metairie, Louisiana 70001,

     504.455.9990; business records affidavit and medical records will be obtained for

     trial purposes; witness can provide testimony of treatment of plaintiff, condition,

     prognosis, diagnosis.]

  38. Nicholoas G. Pejic, M.D., Atlas Psychiatry, 504.899.1682

     [Witness’ contact information: 1301 Antonine Street, New Orleans, Louisiana

     70015; business records affidavit and medical records will be obtained for trial




                                         -14-
Case 2:19-cv-10766-GGG-MBN Document 88 Filed 03/26/20 Page 15 of 26




     purposes; witness can provide testimony of treatment of plaintiff, condition,

     prognosis, diagnosis.]

  39. Troy A. Beaucoudray, M.D.

     [Witness’ contact information: 4213 Teuton Street, Metairie, Louisiana 70006,

     504.454.7246; business records affidavit and medical records will be obtained for

     trial purposes; witness can provide testimony of treatment of plaintiff, condition,

     prognosis, diagnosis.]

  40. Wendy J. Jamison, M.D., APMC [retired]

     [Witness contact information: 4224 Houma Boulevard, Suite 350, Metairie,

     Louisiana 70006, 504.780.9112; business records affidavit and medical records will

     be obtained for trial purposes; witness can provide testimony of treatment of plaintiff,

     condition, prognosis, diagnosis.]

  41. Eliot Levin, M.S.W., L.C.S.W. [deceased]

      [Witness’ previous contact information: 5000 Cleveland Place, Metairie, Louisiana

     70003, 504.452.6537; business records affidavit and medical records will be obtained

     for trial purposes; information relevant as to treatment of plaintiff, condition,

     prognosis, diagnosis.]

  42. Erich Conrad, M.D. [current psychiatrist]

     [Witness’ contact information: 3450 Chestnut St # 3, New Orleans, LA 70115,

     504.897-8558; business records affidavit and medical records will be obtained for

     trial purposes; witness can provide testimony of treatment of plaintiff, condition,

     prognosis, diagnosis.]

  43. Cecile Tebo, 3528 Vincennes Pl, New Orleans, LA 70125-4352, (504) 908-5799.




                                          -15-
Case 2:19-cv-10766-GGG-MBN Document 88 Filed 03/26/20 Page 16 of 26




     [Witness can testify regarding her background and working with Plaintiff as a

     licensed clinical social worker; business records affidavit and medical records will be

     obtained for trial purposes; witness can provide testimony of treatment of plaintiff,

     condition, prognosis, diagnosis.]

  44. Dr. W. V. McDermott, C. Psych., 1000 Bourdon Street, Suite B-430, New Orleans,

     Louisiana 70116, 504.710.0787.

     [Witness hired by the City and wrote a letter dated 5.22.2014 wherein he opined “On

     the basis of my evaluation procedures and review of her present job description, it is

     my opinion that she is fit for duty, without restriction, at this time.”]

  45. William Arendell, LCSW, LLC, 716 Adams Street, New Orleans, Louisiana 70118,

     504.358.0377.

     [Witness is capable of providing testimony with regard to his background and his

     working with Plaintiff and his prognosis, diagnosis of Plaintiff; records will be

     obtained in provable form.]

  46. Robert Kelly, M.D., American Back Institute of Greater New Orleans, Inc., 2404

     Edenborn Avenue, Metairie, Louisiana 70002, 504.833.2225.

     [Witness can provide testimony of his are of Plaintiff for migraines, neck pain and

     lower back pain since June 11, 2013; records will be obtained in provable form.]

  47. Wendy Manard

  48. Ellyn Julia Clevenger

     Energy Centre
     1100 Poydras Street
     Suite 2610
     New Orleans, Louisiana 70163
     Telephone: (504) 585-7777
     Facsimile: (504) 556-2977



                                           -16-
Case 2:19-cv-10766-GGG-MBN Document 88 Filed 03/26/20 Page 17 of 26




       [Witnesses will provide testimony – when Plaintiff is the prevailing party - with

       regard to work on the case, contemporaneous time records, and reasonable and

       necessary attorneys’ fees, consistent with the concept of private Attorneys General, as

       that term is understood in context of the history of the Civil Rights Act. This

       testimony is consistent also with established case law. See Johnson v. Railway

       Express, Inc, 421 U.S. 454 (1975).]

                                             II.

          A Description of Documents and Things in Plaintiff’s Possession

▪   Tab 1: New Orleans Police Department, Policy Manual, Policy #328, Workplace,

            Discrimination/Retaliation Policy, pp. 192-194 [Policy Manual 2013/09/15] .

▪   Tab 2: New Orleans Police Department Policy Manual, Chapter 10 – Personnel, Policy

            Manual 2013/09/15, pp. 754-894; including Policy 1026 – Personnel Files;

            Policy 1054, Limited-Duty Assignments; Policy 1055, Administrative

            Reassignment; Policy 1057, Job Performance, Improvement Plan [Policy

            Manual 2013/09/15] [nola.com].

▪   Tab 3: New Orleans Police Department Procedures Manual, pp. 898-977; including

            PR328, Workplace/Discriminatory Harassment/Retaliation, pp. 949-95; Policy

            1014, Sick Leave and On-Duty injuries, pp. 1079-1083; PR105, Extended Sick

            Leave Procedures and Family Medical Leave, pp. 1084-1090; PR1021, pp.

            1091-1109 [Policy Manual 2013/09/15] [nola.com].

▪   Tab 4: Operations Manual, Chapter 26.3. Title: Workplace Discrimination, Sexual

            Harassment, and Retaliation; effective: 05/07/2017; revised: replaces

            Policy/Procedure 328.



                                             -17-
       Case 2:19-cv-10766-GGG-MBN Document 88 Filed 03/26/20 Page 18 of 26




      ▪   Tab 5: Consent Decree, United States of America v. City of New Orleans.1

      ▪   Tab 6: Investigation of the New Orleans Police Department, United States Department

                     of Justice, March 16, 2011.

      ▪   Tab 7: Office of Independent Police Monitor – City of New Orleans – letter from Susan

                    Hutson, Independent Police Monitor letter dated July 30, 2014 to Deputy

                    Superintendent Arlinda Westbrook, Director, Public Integrity Bureau, New

                    Orleans, Louisiana 70119.

      ▪   Tab 8: U.S. Equal Employment Opportunity Commission’s file – 461-2017-0199; 461-

                    2018-02385.

      ▪   Tab 9: News article – WDSU Investigates: Shake-up at NOPD crime lab amid sexual

                     harassment allegations.2

      ▪   Tab 10: News article – Nola.com. NOPD sergeant demoted for sexual harassment after

                     3 women report inappropriate comments, New Orleans Metro Crime and

                     Courts News.3

      ▪   Tab 11: DVD – Rule IX hearing;

      ▪   Tab 12: Letters from City [March 12, 2013 letter from Ronal W. Serpas,

                     Superintendent of Police; June 6, 2013 letter from Stephanie M. Landry,

                     Deputy Superintendent, Management Services Bureau; letter dated September

                     19, 2013 from Ronal W. Serpas; letter dated September 26, 2017 from Michael

                      S. Harrison, Superintendent of Police; letter dated May 23, 2019 from Michael


1   http://www.nola.gov/getattachment/NOPD/NOPD-Consent-Decree/Consent-Decree.pdf/. (last visited 3/22/20).

2https://www.wdsu.com/article/wdsu-investigates-shakeup-at-nopd-crime-lab-amid-sexual-harassment-
allegations/26979164#. (last visited 3/22/20).

3https://www.nola.com/news/crime_police/article_73b80501-bab2-50f4-a5ee-f744782075f3.html (last visited
3/22/20).


                                                      -18-
    Case 2:19-cv-10766-GGG-MBN Document 88 Filed 03/26/20 Page 19 of 26




                  S. Harrison, Superintendent.

    ▪   Tab 13: Digital recording, Rhett Charles [workplace].

    ▪   Tab 14: Screenshot, posted by Defendant Rhett Charles [workplace, dated October 12,

                  2017], picture of woman, “Would you have a quickie outside in broad

                  daylight? Message from Defendant Charles, “Put on a dress and walk pass me

                  and find out.”

    ▪   Tab 15: Screenshot [workplace], posted by Defendant Charles, appears to be dildo;

                  message from Charles: “Look like a lady has options on a cold lonely night.”

                  [forwarded to Defendant Westbrook on December 2, 2018]

    ▪   Tab 16:   Screenshot [workplace], posted by Defendant Charles, “Just because that dick

                  is big don’t mean that stroke is lethal”… “Lol, love the skin you in. I love

                  mine…… :)”

    ▪   Tab 17    News Article: 8 months later, NOPD officer awaits discipline for sergeant who

                  sexually harassed her.4

        [A & B]: May 24, 2018 posting by Charles after Plaintiff terminated and posting on

                   timeline [two parts].

    ▪   Tabs 18-28:

                  Katrina-related pictures.

    ▪   Tab 29:   Medical records of Rennie W. Culver, M.D.

    ▪   Tab 30:   Medical records of Nichoas G. Pejic, M.D., Atlas Psychiatry

    ▪   Tab 31:   Letter from EEOC representative Sirwanda D. Hall, Office Automation

                  Assistant to Plaintiff


4//www.nola.com/news/crime_police/article_3429fa57-f89a-5cf6-ba62-5e93242a4df9.html (last
accessed 3/22/20).

                                                 -19-
     Case 2:19-cv-10766-GGG-MBN Document 88 Filed 03/26/20 Page 20 of 26




    ▪   Tab 32:     Medical records Eliot Levin, M.S.W., L.C.S.W., Lakeside Family Therapy

    ▪   Tab 33:     Attendance Records Plaintiff

    ▪   Tab 34:     Transcript Civil Service Commission Hearing; Docket Number 8735; Rhett

                     Charles versus Department of the Police, Civil Service Commission, City of

                     New Orleans, transcript ¦¦ 173 pages.

    ▪   Tab 35:     Deposition of Rhett Charles, taken in the matter of Rhett Charles v.

                     Department of Police; Docket No. 8736, January 11, 2018: 140 pages.

    ▪   Tab 36:      Deposition of Shannon Reeves, taken in the matter of Shannon T. Reeves v.

                     City of New Orleans; Docket No. 15-07563; July 11, 2016: 221 pages.

    ▪   Tabs 37-41:

                     Income Tax Records of Shannon Reeves for years 2013-2018

    ▪   Tab 42:      2014 Employee Verification document [2014]

    ▪   Tab 43:      News article, 4WWL, CBS affiliate, “NOPD officer struck by 6 bullets in 3

                     shootings finds new calling” [related to Abbott’s accommodation] 5

    ▪   Tab 44: Miscellaneous I - documents, in date order.

    ▪   Tab 45: Miscellaneous II – documents, in date order.

    ▪   Tab 46: Miscellaneous II – documents in date order.

    ▪   Tab 47: Bureau of Labor and Statistics document. 6

    ▪   Tab 48: Resume of Wendy Manard.

    ▪   Tab 49: Resume of Ellyn Clevenger.



5https://www.wwltv.com/article/news/investigations/mike-perlstein/nopd-
officer-struck-by-6-bullets-in-3-shootings-finds-new-calling/289-a1cc0f13- e754-41ee-8336-7d8016d29c12

6file:///G:/Labor%20force%20characteristics%20by%20race%20and%20ethnicity,%202018%20_%20BLS%20Rep
orts_%20U.S.%20Bureau%20of%20Labor%20Statistics.html



                                                     -20-
Case 2:19-cv-10766-GGG-MBN Document 88 Filed 03/26/20 Page 21 of 26




▪   Tab 50: Time records [to be supplemented]

▪   Tab 51   Physician’s Examination Certification

▪   Tab 52   N.O.P.D. Report of Injuries document

▪   Tab 53   Letter to Chief Arlinda Westbrook [undated]

▪   Tab 54   August 8, 2018 complaint by Shannon Reeves with attachment; pictures are

             referenced earlier, see Tabs 13-16 above

▪   Tab 55   Letter to EEOC from Shannon Reeves dated April 27, 2014

▪   Tab 56   Dr. W.V. McDermott, C. Psych. letter dated May 22, 2014

▪   Tab 57   Bureau Chief Arlinda P. Westbrook’s letter dated 032.28.2014, suspension of

             police powers

▪   Tab 58   Shannon Reeves letter dated 04.27.2014, complaint surrounding revealing

             medical records

▪   Tab 59   Form D1-1: Initiation of A Formal Disciplinary Investigation dated

             06.20.2014

▪   Tab 60   Letter dated June 18, 2013 from Robert Kelly

▪   Tab 61   Letter dated 07.25.2016 from Major Raymond C. Burkart to Shannon Reeves

▪   Tab 62   Letter dated 09.26.2017 from Superintendent Michael Harrison to Shannon

             Reeves

▪   Tab 63   Letter dated 09.19.2013 from Superintendent Ronal W. Serpas to Shannon

             Reeves

▪   Tab 64   Letter dated 10.23.2017 from Shannon T. Reeves to Superintendent of Police

▪   Tab 65   Civil Service finding dated 10.05.2016; Docket No. 8735, Rhett Charles

▪   Tab 66   News article dated 03.29.2019: WDSU Investigates: Shake-up at NOPD




                                          -21-
     Case 2:19-cv-10766-GGG-MBN Document 88 Filed 03/26/20 Page 22 of 26




                     crime lab amid sexual harassment allegations

    ▪    Tab 67      Employment Authorization Form dated 04.16.2012

    ▪    Tab 68      News article, Thursday, September 15, 2015

    ▪    Tab 69      News article dated March 17, 2015, “NOPD chief shakes up leadership at

                     beleaguered sex crimes unit.

    ▪    Tab 70      News article dated April 19, 2018, “New Orleans settles suit filed by families

         of Kim Groves, woman murdered on cop’s order in 1994.”

                                                         III.

                                          Computation of Damages

         Plaintiff’s computation of damages is as follows:

             ▪    Back pay7 – running from date of termination June 5, 2018 until the trial,

                  September 1, 2020.

                           June 5, 2018 – June 5, 2019                                     = $70,000.00



7 Backpay assessment is based upon supporting documents, Tabs 37-41 (income tax records of Shannon Reeves for
the years 2013-2018. The following underlying factors govern the calculation, to-wit:
     1. Calculations are made from the date of termination through the date of trial.
     2. Annual pay amount is calculated by using the salary basis of $57,000.00, in addition to a conservative
         adjustment which assumes reasonable accommodation and no retaliation, as well as overtime pay and
         special assignment/extra assignment pay.
     3. This calculation does not include prejudgment interest, which would be included in the calculation if and
         when an award is assessed by a jury. Although the decision to award prejudgment interest on back pay is
         discretionary, Gloria v. Valley Grain Productions, Inc., 72 F. 3d 497, 500 (5th Cir. 1996), the Fifth Circuit
         has noted that “under Title VII interest is an item that ‘should be included in back pay’ to make a victim
         whole.” See also Pegues v. Mississippi State Employment Serv., 899 F. 2d 1449, 1453 (5th Cir. 1990)
         (citing Pettway v. Am Cast Iron Pipe Co., 494 F .2d 211, 263 (5th Cir. 1974)).
     4. This calculation is not inclusive of a value for retirement, State pay, mileage, furlough pay, and other fringe
         benefits; this assessment will be made, and these calculations adjusted, based on information which will be
         obtained during the discovery process.

Additional note: The backpay award is subject to the following adjustment, to-wit: reimbursement of the amount of
money paid to plaintiff (retirement funds payout) around the time of Plaintiff’s unlawful termination. This amount
is estimated to be roughly $45,000.00; the exact amount should be provided by City upon Plaintiff prevailing in this
litigation.

There is no reimbursement for workers’ compensation (none paid) and/or short or long-term disability (none paid).



                                                         -22-
     Case 2:19-cv-10766-GGG-MBN Document 88 Filed 03/26/20 Page 23 of 26




                           June 5, 2019 – June 5, 2020                                    = $75,000.00

                           June 6, 2020 – September 21, 2020                              = $22,000.00.8

                           Assumption: Loss of insurance taken into consideration by a factor of

                           25%, the above tabulations change in the following respects:

                           June 5, 2018 – June 5, 2019 = $70,000.00 x .25 = $17,500.00 =

                                                                                                   $87,500.00

                           June 5, 2018 – June 5, 2019                  = $75,000.00 x .25 = $18,750.00 =

                                                                                                   $93,750.00

                           June 6, 2020 – September 21, 2020             = $22,000.00 x .25 = $ 5,500.00

                                                                                                   $ 27,500.00

                           Back pay until the time of trial date                                = $208,750.00

             ▪    If reinstatement is deemed not appropriate, the calculations for front pay are set

out below:9



8Prorated salary was calculating in the following manner: June 5, 2020 – September 21, 2020 = 108 days.
$75,000.00 (annual salary (approximately $57,000.00) plus projection amount for details/extra work/overtime)
divided by 365 days = $205.48. $205.48 x 108 = $22,191.78.00; rounded to $22,000.00.

9 The calculation for front pay is included, if reinstatement is deemed not appropriate. Factors to consider in the
context include the previous incidents of retaliation, directed against Plaintiffs and others who have complained; but
also the fact that the documentation previously provided to Defendant reflects that, with proper accommodations,
reinstatement is appropriate. Reinstatement or front pay is ordinarily appropriate when requested. Bogan v. MTD
Consumer Group, Inc., 919 F.3d 332, 336 (5th Cir. 2019). Although the preferred equitable relief is reinstatement,
front pay is appropriate when reinstatement is not feasible. Reneau v. Wayne Griffin & Sons, Inc., 945 F.2d 869 (5th
Cir. 1991).

The reinstatement is deemed not appropriate, the calculation runs from September 1, 2020 on each calculation; five
years, ten years and fifteen years periods are provided.

Plaintiff is currently forty four (44) years of age; her work-life expectancy is noted before. The work-life
expectancy was derived by taking into consideration available literature from the Bureau of Labor and Statistics and
the chart below:



Working Life/Life Expectancy Calculator


                                                        -23-
     Case 2:19-cv-10766-GGG-MBN Document 88 Filed 03/26/20 Page 24 of 26




                          a.   5 years from trial date = $80,000.00 x 5 = $400,000.00 x .25 =

                                   $500,000.00

                          b. 6-10 years from date of trial = $85,000.00 x 5 = $425,000.00 x .25 =

                               $106,250.00 + $425,000.00 = $531,250.00 + 500,000.00 =

                               $1,031,250.00

         Total of front pay calculations, if award is five (5) years out                     = $ 500,000.00

         Total of front pay calculations, if award is ten (10) years out                      = $1,031,250.00

         [Jury will be asked to use their discretion in awarding front pay.]

             ▪    Compensatory damages, including physical injury, pain and suffering, mental

                  injury, and mental anguish but for the Defendants wrongful acts: $500,000.00. 10

             ▪    Punitive damages, associated with the individual defendants’ malice and reckless

                  indifference of Plaintiff’s known rights: $1,500,000.00.11

This calculator estimates an individual's remaining years of working life expectancy1 and life
expectancy, based on his or her current age, gender, and education level. 2



 Today's Date:           March 19, 2020

 Date of Birth:                   April                 14       1975
                                                   /         /

 Gender:
                               Male       Female
 Educational Level:        High school diploma



                                                       Calculate



 Current Age:            44.9
 Years To Work3:         15.1 + 44.9 = 60.0 (Retirement Age)
 Years To Live4:         40.3 + 44.9 = 85.2 (End of life span)

                          © 2001-2020 Brown Economic Consulting Inc. All rights reserved.

https://www.brownecon.com/bea_calculators/workLifeExp/default.asp

10 No mathematical calculations for this number; a reasonable assessment of the underlying evidence.
Compensatory damages as calculated herein does not include backpay or interest on backpay, only those factors
listed above are included in the calculation.


                                                        -24-
        Case 2:19-cv-10766-GGG-MBN Document 88 Filed 03/26/20 Page 25 of 26




                ▪   Reasonable and necessary attorney’s when Plaintiff is the prevailing party: the

                    anticipated reasonable and necessary attorneys’ fees are $400,000.00 -

                    $500,000.00; Wendy Manard is billing at $400.00 an hour; Ellyn Clevenger is

                    billing at $400.00 an hour; paralegal time is billed at $150.00 an hour. The fees

                    are reasonable and necessary in the greater New Orleans area. The resume of

                    Manard is under Tab 46; the resume of Clevenger is under Tab 47. Counsel will

                    supplement over the course of the discovery period; currently expended time by

                    attorneys - $75,000.00 - $80,000.00 to date.

           As soon additional discovery is obtained and as soon as practicable, Plaintiff will

supplement the damages analysis and/or may hire an economist and supplement with an expert

report.

                                                       DATE: March 25, 2020.

                                                       Respectfully submitted,

                                                       /s/ Ellyn J. Clevenger
                                                       ________________________________
                                                       Wendy Manard (#29622)
                                                       Ellyn J. Clevenger (#32395)
                                                       Energy Centre: 1100 Poydras Street
                                                       Suite 2610
                                                       New Orleans, Louisiana 70163
                                                       Telephone: (504) 585-7777
                                                       Facsimile: (504) 556-2977

                                                       ATTORNEYS FOR THE PLAINTIFF
                                                       SHANNON REEVES




11   No mathematical calculations for this number; a reasonable assessment of the underlying evidence.




                                                         -25-
    Case 2:19-cv-10766-GGG-MBN Document 88 Filed 03/26/20 Page 26 of 26




                                  CERTIFICATE OF SERVICE

       This is to certify that the Rule 26 disclosures were filed electronically on March 25, 2020.

This is also to certify that the attachments to the disclosures will be forwarded to opposing

counsel electronically, or by priority mail if counsel does not accept electronic service, on or

before March 31, 2020. The delay is associated with scanning and/or copying of documents.

                                              /s/ Ellyn J. Clevenger
                                              ________________________________

                                              Ellyn J. Clevenger




                                                -26-
